DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1-2, 4-12, and 14-22 are pending of which claims 1-2, and 4-10 are withdrawn from consideration. Claims 3 and 13 are canceled. The amendment to claim 11 has overcome rejections under 35 USC 112(b) and 35 USC 112(d). 

Response to Applicant’s Remarks on PTO-892
The reference US20070144621 was cited but not relied upon in a prior art rejection in the office action dated June 9, 2021. As the reference was absent from the previously filed PTO-892, the reference is now properly cited in a PTO-892 filed with the present action.

Claim Interpretation
Claims 11-12 and 14-22 are written in product-by-process format which limits the patentability of the product-by-process limitations to the structure implied by the process steps and not to the manipulation of the process steps recited in the claim (MPEP2113(I)). Structurally, claim 11 requires a substrate and a deposit, the deposit formed from first particles and second particles of the same metal alloy. The limitation that the first and second particles be subjected to different heat treatments or that the first particles are heat treated and the second are not heat treated, would at least require some difference in properties (grain size, hardness, microstructure phase, etc.) between the first and second material which would result in different contributions to the formed deposit; however, unless both first and second materials 
Regarding the limitation “without creating thermally induced changes to a microstructure of the respective first and second particles” in claim 11, it is noted that the present disclosure states: “Upon impacting surface 16 or a working surface of deposit 14, the first and second particles undergo deformation and bond to substrate 12 and/or previously deposited particles without melting” (paragraph [0020]) and “the high velocity of the plurality of particles may be sufficient to cause plastic deformation of the particles upon impact with surface 16 of substrate 12” (paragraph [0036]). As thermal effects necessarily accompany any impact and deformation process by virtue of the second law of thermodynamics, the deformation of the particles upon impact with the substrate must necessarily be accompanied by some thermal effect. As such, the limitation “without creating thermally induced changes to a microstructure of the respective first and second particles” will be interpreted as excluding structures resulting from processes which deliberately induce phase transition (melting or recrystallization) prior to impact with the substrate; however, as claim 11 is in product-by-process format, and the claim does not exclude structures for which recrystallization is performed either before or after cold spraying, and such recrystallization would result in the same structure as that which results from a warm spraying process, the limitation “without creating thermally induced changes to a microstructure of the respective first and second particles” does not appear to limit the broadest reasonable interpretation of the structure (and thereby the patentability) of the claimed article beyond that as described in the previous paragraph.
Claims 16, and 17 contain quantities modified by “about”. The specification does not provide specific numerical bounds as to how “about” is to be interpreted; therefore, in order to definitively establish a range of specific activity covered by limitations modified by “about”  the terms modified by “about” in claims 16, and 17 will be interpreted as encompassing ±10% of the recited numerical value. An interpretation is necessary to establish clear, objective bounds on 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claim(s) 11-12 and 14, and 16-22 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Peters (US20210071305).
Regarding claim 11, Peters discloses an article comprising: a substrate defining a surface (11 Fig. 1, [0070], [0072]) and a deposit on the surface of the substrate [0027], wherein the deposit was formed using cold spraying [0010], [0013-14]. Peters discloses the deposit comprises a first component (gamma phase [0029]) and a second component (beta phase [0030], alpha2 phase [0031-32]) wherein cold spraying comprises accelerating particles of the metal alloy toward the surface of the substrate (Fig. 1, [0010], [0035]). Peters discloses that the microstructure of the deposited material is controlled by heat treating particles of the same titanium aluminide alloy prior to deposition [0016], [0028], [0041], [0053], and that the alpha2 phase is unconverted microstructure (non-heat treated [0028]). Claim 11 is written in product by process format and thereby limits the patentability of the claimed article by the structure implied by the recited steps and not by the manipulation of the recited steps (MPEP2113). As Peters discloses that the deposit comprises components of different phases [0029-32], and Peters discloses that different phases are the result of degrees of heat treatment, [0016], [0028], [0041], [0053], the article disclosed by Peters would be expected to meet structure imparted on the articles itself of subjecting first particles of the titanium aluminide to a heat treatment prior to cold spraying, and subjecting some second particles to either to a different heat treatment than the first particles prior to cold spraying, or not subjecting second particles to a heat treatment prior to cold spraying. As accelerating of particles without creating thermally induced changes is a requirement of cold spraying, Peters meets any structure implied by accelerating particles without creating thermally induced changes to a microstructure of the respective first and second particles by disclosing cold spraying [0010], [0013-14].

Regarding claim 12, Peters submits powder to tempering treatment (holding at elevated temperature for several hours) [0040-45]. Peters further discloses that heat treatment of the titanium aluminide powder particles in a temperature range from 600 to 1000                        
                            °
                        
                     C. leads to a phase conversion of the alpha and beta phase [0028], that annealing for titanium aluminide alloys occurs at 700 to 1000                        
                            °
                        
                     C [0065]; therefore, the structure disclosed by Peters would be expected to meet the structure implied by product-by-process limitation of annealing.
Regarding claim 14, Peters discloses that the alloy is a titanium aluminide alloy [0002], [0010], [0023], which is a Ti-based alloy with a significant amount of Al.
Regarding claim 16 and 17, Peters discloses differences among the phases of titanium aluminide with respect to the property values of ductility (and thereby elongation) [0009], [0027-28], [0041] and with respect to strength [0009], [0028]. Considering both the claimed article and Pewters form the article through cold spraying, in view of the disclosure by Peters of property differences for different phases, one of ordinary skill in the art would expect that the article disclosed by Peters to meet the structure implied by the article implied by claims 16 and 17 which recite degrees of property value differences of the first and second particles which are cold sprayed onto the substrate to form the article. Note that claims 16 and 17 do not directly claim property values of the article itself.
Regarding claim 18, Peters discloses the alloy is a titanium aluminide and exemplifies a composition Ti--48Al--2Nb--2Cr (At. %) [0033]. Peters discloses preferred that the substrate 
Regarding claims 19 and 21, Peters discloses that the deposited layer and therefore the components thereof are characterized by grain boundaries and dislocation networks formed at interfaces of localized deposits corresponding to deposited particles (cracks or increased porosity may occur at the interface with the substrate or during the further build-up of the coating [0064]). Peters discloses that thermal after treatment closes the pores [0064-65], but because Peters discloses that the treatments “can be healed” by hot isostatic pressing [0064] or are “alternatively” performed [0065], the Peters disclosure encompasses embodiments in which no additional heat treatment on the additional object is preformed, and the porous structure remains. The structure itself meets the limitations recited in claim 21, and the lack of additional heat treatment meets the structure implied by claim 19.
Regarding claims 20 and 22, Peters discloses that heat treatment of the titanium aluminide powder particles in a temperature range from 600 to 1000                        
                            °
                        
                     C. leads to a phase conversion of the alpha and beta phase [0028], that annealing for titanium aluminide alloys occurs at 700 to 1000                        
                            °
                        
                     C [0065], and that the alpha2 phase is unconverted microstructure (non-heat treated [0028]). The article structure disclosed by Peters would there be expected to meet the product-by-process limitations of not heat treating (claim 20) and annealing annealing (claim 22) particles. As one phase would necessarily be harder than another phase, the structure disclosed by Peters would meet the product-by-process limitation of hardening.

Claim Rejections - 35 USC § 103
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as obvious over Peters (US20210071305).as applied to claim 11 above and further in view of Mahalingam (US20190009300), cited in the IDS dated April 12, 2021.
Regarding claim 15, Peters discloses applying the cold spraying process to repair a substrate [0013], [0027], [0035], and Peters appears to discourage porosity [0064], but Peters does not disclose the substrate has cracks.
Mahalingam teaches a process for forming a layer through cold spraying particles on a substrate ([0001], claim 1). Mahalingam teaches that the coating repairs crack defects on a damages substrate [0017], [0025], and that the process accomplishes the repair by filling in the defects such as cracks ([0017], claim 22). Mahalingam teaches that the deposit has a low porosity [0038], and teaches depositing Ni based particles [0033].
Both Peters and Mahalingam teach repairing components by depositing particles through cold spraying particles on a substrate. 
It would have been obvious to one of ordinary skill in the art to use the process disclosed by Peters to repair a cracked substrate in view of Mahalingam’s teachings that using the same process to a low porosity as effective to fill in cracks of damaged substrates. Such an application of the process of Izawa to repair a damaged substrate necessarily results in forming an article meeting the crack-filling structure implied by the steps of present claim 15. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 11-12, and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736